Name: 74/420/EEC: Commission Decision of 19 July 1974 on the Advisory Committees on Oils and Fats, Sugar, Raw Tobacco and Fresh and Processed Fruit and Vegetables
 Type: Decision
 Subject Matter: plant product;  EU institutions and European civil service;  processed agricultural produce;  beverages and sugar
 Date Published: 1974-08-12

 Avis juridique important|31974D042074/420/EEC: Commission Decision of 19 July 1974 on the Advisory Committees on Oils and Fats, Sugar, Raw Tobacco and Fresh and Processed Fruit and Vegetables Official Journal L 221 , 12/08/1974 P. 0028 - 0028 Greek special edition: Chapter 03 Volume 11 P. 0041 Spanish special edition: Chapter 03 Volume 7 P. 0256 Portuguese special edition Chapter 03 Volume 7 P. 0256 ++++COMMISSION DECISION OF 19 JULY 1974 ON THE ADVISORY COMMITTEES ON OILS AND FATS , SUGAR , RAW TOBACCO AND FRESH AND PROCESSED FRUIT AND VEGETABLES ( 74/420/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS ADVISORY COMMITTEES ON OILS AND FATS , SUGAR , RAW TOBACCO AND FRESH AND PROCESSED FRUIT AND VEGETABLES WERE SET UP BY THE COMMISSION DECISIONS OF 9 JUNE 1967 ( 1 ) , 29 APRIL 1969 ( 2 ) , 22 DECEMBER 1970 ( 3 ) AND 18 JULY 1962 ( 4 ) RESPECTIVELY ; WHEREAS THE TEXTS OF THOSE DECISIONS HAVE BEEN REPLACED BY THE COMMISSION DECISIONS ADOPTED ON 31 OCTOBER 1973 ( 5 ) ; WHEREAS THE MEMBERSHIPS OF THESE COMMITTEES WERE INCREASED BY FURTHER COMMISSION DECISIONS , ALL DATED 29 MARCH 1974 ( 6 ) ; WHEREAS IT IS CONSIDERED NECESSARY , IN VIEW OF CERTAIN EXCEPTIONAL CIRCUMSTANCES REGARDING THESE COMMITTEES , THAT THE COMMISSION SHOULD ITSELF BE ABLE , IN DEROGATION FROM THE PROVISIONS OF ARTICLE 4 OF THE DECISIONS SETTING UP THE COMMITTEES , DIRECTLY TO FILL THE ADDITIONAL SEATS CREATED BY THE DECISIONS OF 29 MARCH 1974 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE NOTWITHSTANDING THE PROVISIONS OF ARTICLE 4 OF THE COMMISSION DECISIONS SETTING UP THE ADVISORY COMMITTEES ON OILS AND FATS , SUGAR , RAW TOBACCO AND FRESH AND PROCESSED FRUIT AND VEGETABLES OF 9 JUNE 1967 , 29 APRIL 1969 , 22 DECEMBER 1970 AND 18 JULY 1962 RESPECTIVELY , THE COMMISSION MAY NOMINATE DIRECTLY THE MEMBERS OF SUCH COMMITTEES TO FILL THE ADDITIONAL SEATS CREATED BY THE COMMISSION DECISIONS OF 29 MARCH 1974 . THIS DECISION SHALL ENTER INTO FORCE ON 19 JULY 1974 . DONE AT BRUSSELS , 19 JULY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 119 , 20 . 6 . 1967 , P . 2343/67 . ( 2 ) OJ NO L 122 , 22 . 5 . 1969 , P . 2 . ( 3 ) OJ NO L 14 , 18 . 1 . 1971 , P . 8 . ( 4 ) OJ NO 72 , 8 . 8 . 1962 , P . 2026/62 . ( 5 ) OJ NO L 355 , 24 . 12 . 1973 , P . 24 . ( 6 ) OJ NO L 123 , 6 . 5 . 1974 , P . 16 .